GRIFFIN, JACQUELINE R., Associate Judge.
We find no error save in the sentencing and restitution aspects of this ease. The record does suggest that the court may have *986violated an agreement with Appellant to have his sentence run concurrent with “parole violation.” Yet, exactly what the agreement was, whether the judge agreed to it and whether it was breached, cannot be determined on this record. Accordingly, we remand for a hearing on this issue and correction of the sentence, if necessary.
As to restitution, there is no record justification for the lack of Defendant’s presence, and the evidentiary basis for the amount awarded is murky. A tabulation of wages was referred to but cannot be found in the record. This needs to be remedied on remand.
Judgment affirmed; sentence and restitution order vacated and remanded.
GLICKSTEIN and SHAHOOD, JJ., concur.